Citation Nr: 1341182	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  12-21 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hepatitis C, to include as a result of exposure to herbicides and/or Agent Orange exposure.

2.  Entitlement to service connection for hepatitis C or other liver disorder, to include as a result of exposure to herbicides and/or Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to August 1970.  He served in the Republic of Vietnam (RVN) from October 21, 1968, to December 5, 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  By that rating action, the RO determined that new and material evidence had not been received to reopen the previously denied claim for service connection for hepatitis C, to include as due to Agent Orange exposure.  The Veteran appealed this rating action to the Board. 

As shown more fully below, the Board has determined that new and material evidence has been submitted to reopen the claim.  Moreover, as a result of notations of a history of hepatitis at the time of entry into service, the Board finds that the issue on appeal should be broadened to include entitlement to service connection for hepatitis C or any other liver disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board further finds that in light of the broadening of the issue on appeal and the notations of medical history at the time of entry into active service, remand of this issue is warranted for additional medical opinions and, if necessary, additional examination.  The issue of entitlement to service connection for hepatitis C or any other liver disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an April 2006 rating action, the RO denied service connection for hepatitis C. The Veteran was notified of the RO's decision that month, but he did not file a timely Notice of Disagreement. 

2.  Since the final April 2006 rating action, additional evidence has been received, which was not previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for hepatitis C (i.e., evidence of a nexus between the Veteran's diagnosed hepatitis C and his period of military service). 


CONCLUSIONS OF LAW

1.  The April 1996 RO rating decision, wherein the RO denied service connection for hepatitis C, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2013). 

2.  Evidence received since the final April 2006 rating decision is new and material, and the claim for service connection for hepatitis C is reopened.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit)(as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, and the controlling decisions of the appellate courts). 

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the Board's decision to reopen and remain the subject claim for further development, any failure to further address the provisions of the VCAA with respect to this claim cannot be prejudicial to the Veteran.  Therefore, no further discussion of the VCAA in this matter is currently warranted.


II. New and Material Analysis 

In November 2005, VA received the Veteran's initial claim for service connection for hepatitis C.  (See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received by the RO in November 2005).  On the above-cited form, the Veteran indicated that he had contracted hepatitis C as a result of having been exposed to Agent Orange during his service in the Republic of Vietnam.  Id.  By an April 2006 rating action, the RO denied service connection for hepatitis C.  The RO found that there was no evidence of hepatitis C that had been incurred in or caused by military service, to include exposure to Agent Orange.  The RO also determined that there was no evidence of continuity of symptomatology of hepatitis C since service discharge.  Finally, the RO concluded that the Veteran's hepatitis C was not a disease that was subject to disability compensation on a presumptive basis due to Agent Orange exposure.  The Veteran was provided notice of this rating action that same month.  He did not appeal that decision, nor did he submit any new and material evidence within a year of the April 2006 rating decision.  See 38 C.F.R. § 3.156(b).  As such, the April 2006 rating decision is the last final denial of the claim. 

In July 2009, the Veteran requested that his claim for hepatitis C be reopened.  The Veteran maintained that he had hepatitis C due from having received air gun inoculations during military service.  (See VA Form 21-4138, Statement in Support of Claim, received by the RO in July 2009).  In February 2011, the RO issued a decision, wherein it determined that the new and material evidence had not been received to reopen the previously denied claim for service connection for hepatitis C.  The Veteran appealed this rating action to the Board.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." 

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In denying the claim for service connection for hepatitis in its final and unappealed April 2006 rating action, the RO found that there was no evidence of hepatitis C that had been incurred in or caused by military service, to include exposure to Agent Orange.  The RO also determined that there was no evidence of continuity of symptomatology of hepatitis C since service discharge.  Finally, the RO concluded that hepatitis C was not a disease that was subject to disability compensation on a presumptive basis due to Agent Orange exposure.  (See April 2006 rating action). 

Evidence of record at the time of the RO's final April 2006 rating action included the Veteran's service treatment records.  An August 1967 service enlistment examination report reflects that all of the Veteran's systems were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran indicated that he had had stomach, liver or intestinal trouble.  He denied having had any jaundice.  The examining physician indicated that he had had "Hepatitis-age 18."  The Veteran's immunization records show from August 1967 to April 1969, he received the typhoid vaccine; tetanus toxoid shot; chorlera, typhus, and small pox vaccine.  On an October 1968 Report of Medical History, the Veteran indicated that he had had stomach, liver or intestinal trouble and jaundice.  The examining physician noted that he had had symptomatic hepatitis in May 1967, approximately three months prior to active service.  

The Veteran's separation examination reports, dated in December 1969 and May 1970, reflect that all of the Veteran's extremities, with the exception of the Veteran's lower extremities, were evaluated as "normal."  In the notes section of the May 1970 separation examination report, the examining physician noted that the Veteran had jaundice in May 1967 without any residuals.  On accompanying Reports of Medial History, dated in December 1969 and May 1970, the Veteran indicated that he had had jaundice.  He denied having had liver, stomach or intestinal trouble.  In the Physician's Summary section of the May 1970 Report of Medical History, the examining physician again noted that the Veteran had had jaundice in May 1967 without any residuals.  On an August 1970 Statement of Medical Condition, the Veteran indicated that his medical condition had changed, but did not provide any further discussion as to this statement.

Also of record at the time of the RO's April 2006 rating action were treatment reports, dated from November 2004 to January 2005.  In a January 2005 report, the Veteran's treating physician, Dr. B. B. indicated that he had been involved in the Veteran's care since November 2002.  Dr. B. B. opined, "It is quite certain that he contracted his hepatitis C while in the service in Vietnam in the late 1960s.  Also, at that time, he was exposed to Agent Orange."  (See January 2005 report, prepared by B. B., M. D.)  

Evidence added to the record since the RO's final April 2006 rating action includes but is not limited to, an August 2007 VA treatment report containing a physician's assistant's impression that the route of infection of the Veteran's hepatitis C, initially diagnosed in1991, "[c]ould be VietNam era military service or IVDA immediately thereafter.  All risks date from 1967-1971."  (See August 2007 VA treatment report).  This evidence is new as it was not of record at the time of the RO's final April 2006 rating action.  It is also material.  It is material because it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim, namely that the Veteran's hepatitis C could be related to his period of military service.  Thus, the claim for service connection for hepatitis C is reopened.


ORDER

New and material evidence having been submitted to reopen the claim for service connection for hepatitis C, the claim is reopened.  


REMAND

As was noted in the Introduction, now that the Board has determined that new and material evidence has been submitted to reopen the claim, as a result of notations of a history of hepatitis at the time of entry into service, the Board finds that the issue on appeal should be broadened to include entitlement to service connection for hepatitis C or any other liver disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board further finds that in light of the broadening of the issue on appeal and the notations of medical history at the time of entry into active service, further medical opinions and/or examination is now required in this case.

More specifically, while hepatitis C was not diagnosed at the time of entry into service (indeed hepatitis C was not specifically recognized at that time), in light of the notations of symptomatic hepatitis approximately three months prior to service at the time of service entry, in order to properly consider whether the presumption of soundness was rebutted in this matter, the Board finds that a supplemental opinion should be obtained as to whether there is clear and unmistakable evidence of a liver disorder that preexisted service and was not aggravated by active service.  If the answer to either question is no, the examiner should further opine as to whether any liver disorder, to include hepatitis C, is related to active service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the July 2012 VA hepatitis examiner to provide responses to the supplemental questions set forth below or, if he is unavailable, a new examiner.  In the event that the new examiner finds that an examination is necessary prior to rendering his or her opinions as to this matter, such an examination should be arranged.  Thereafter, the examiner should be requested to provide a medical opinion that expressly addresses the following: 

(a) Whether it is clear and unmistakable (obvious, manifest, and undebatable) that a liver disorder pre-existed the Veteran's active service.

(b) Whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing liver disorder was not permanently worsened during the Veteran's service, and that any increase in disability was due to the natural progress of the disease.

(c) It the answer to (a) or (b) is no, whether it is at least as likely as not (50 percent or greater probability) that any current liver disorder, to include hepatitis C had its clinical onset during the Veteran's service or is otherwise related to any in-service disease, event, or injury.

In responding to the above questions, the VA examiner should provide a detailed explanation of relevant facts and medical principles.  Additionally, the examiner should address the lay assertions made by the Veteran and those submitted on his behalf regarding his relevant symptoms before, during, and after service.  That examiner also should consider the Veteran's in-service and post-service treatment records, including the service treatment records noting relevant symptoms both before and during service.  The claims file must be made available to, and reviewed by, the examiner.  

In the event additional examination is deemed to be required, all appropriate clinical testing should be conducted.  The examiner must also provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If after conducting the examination, any of the above questions cannot be answered without resort to speculation, the examiner must state why this is so. 

2.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


